Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 02/10/2021.
Claims 1-19 are pending.

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 20160123.4, filed on 02/28/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 10, 14-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendelac et al. (US 2017/0262266 A1).

Regarding claim 1, Bendelac et al. discloses
A computer-implemented method of managing an app, the method comprising: 
providing a remote app development user interface (UI) to a user for developing the app (Bendelac et al. [0038] discloses development tools and GUI as part of the developer clients 104 of Fig. 1 where the developer may develop the application. [0030] discloses that the developer client devices 104 may be blade servers therefore allowing remote access and development, wherein the remote app development UI is communicatively coupled to a remote app management platform [0018] discloses elements 104 coupled with deployment server 102 as illustrated in Fig. 1 where the deployment server is conceptually similar to the remote app management platform as it allows configuration and deployment through the MTA deployer within it); 
creating, by the remote app management platform, the app based on an interaction by the user with the remote app development UI ([0020] discloses the deployment server 102 deploying application artifacts which have been built by developers using development tools as illustrated in Fig. 1 and Fig. 2. [0024] discloses how the MTA deployer which is part of the deployment server 102 may translate MTA model for the target platform therefore, creating the app for the target platform and [0026] discloses the MTA deployer part of the deployment server 102 determining associated dependencies are initiated, deployed, configured and executed correctly.); 
receiving, from the user, information about a type of use and a target computing system of the app, respectively, via a remote app management UI that is provided to the user and is communicatively coupled to the remote app management platform ([0028] discloses browser/configuration UI as part of the administrator client 107 of Fig. 1 to configure the MTA model and or MTA deployer which may communicate with the deployment server where the browser/configuration UI is analogous to the remote app management UI. [0041] discloses an administrator configuring the MTA deployer by specifying certain target platform instances or parameters to use during deployment. Where this may include development or production instances and further the amount of memory to use for production vs development. [0076] discloses identifying target platform can include identifying the type of software module. Further an extension descriptor may be identified in order to identify the target platform. Therefore, based on the different info identified, the target platforms may be specified. Specifying a development vs production instance is or the different info identified may be conceptually similar to the type of use as it is not defined in the claim nor in the specification. Further, the amount of memory specified for the production vs development is conceptually similar to the information received for the target system.); 
causing the target computing system to receive, from the remote app management platform, the app and information about an environment suitable for the type of use and the target computing system of the app ([0076]-[0077] disclose the deployment of the software modules to the one or more target platforms where this includes receiving descriptor information in order to translate information based on the type of software module for the specific target platform); and 
causing the target computing system to use the app in the environment ([0077] discloses the deployment of the software modules to the target platforms and .

Regarding claim 3, The computer-implemented method of claim 1, wherein the use of the app includes developing (Bendelac et al. [0020] discloses application artifacts which have been built by developers using development tools 120 which is part of the system 100), testing, accepting, deploying ([0077] discloses the deployment of the software modules to the target platforms and further based on the info/descriptors within the modules, the respective resources are implemented), provisioning, operating, running the app, respectively, or any combination thereof.

Regarding claim 4, The computer-implemented method of claim 1, wherein the information about the environment includes information about runtime resources required by the app for the use on the target computing system ([0041] discloses developers creating MTA models which describes logical dependencies between application artifacts. Where an administrator may configure the MTA deployer by specifying certain target platform instances or parameters to use during deployment. Where this may include development or production instances and further the amount of memory to use for production vs development).

Regarding claim 10, The computer-implemented method of claim 1, further comprising causing the target computing system to automatically use the app after receipt of the app and the information about the environment (Bendelac et al. Fig. 8 element 806).

Regarding claim 14, it’s directed to a system having similar limitations cited in claim 1. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 15, it’s directed to a non-transitory computer readable storage medium having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.


Regarding claim 17, it’s directed to a non-transitory computer readable storage medium having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 18, it’s directed to a non-transitory computer readable storage medium having similar limitations cited in claim 4. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendelac et al. (US 2017/0262266 A1) in view of Ghosh et al. (US 2018/0275986 A1).

Regarding claim 2, Bendelac et al. discloses The computer-implemented method of claim 1,  
Bendelac et al. lacks explicitly disclosing
wherein the target computing system is communicatively coupled to the remote app management platform via a secure data connection. 
Ghosh et al. teaches
wherein the target computing system is communicatively coupled to the remote app management platform via a secure data connection (Ghosh et al. [0065] teaches computing device which may communicate with one another through encrypted or secured connections where Fig. 1 illustrates the application management system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bendelac et al. to incorporate the teachings of Ghosh et al. to “wherein the target computing system is communicatively coupled to the remote app management platform via a secure data connection” in order to prevent cyber attacks and potential hackers from accessing the system. This further prevents an overall halt or corruption to the system if the system is hacked.


Regarding claim 11, Bendelac et al. discloses The computer-implemented method of claim 1, wherein the remote app management platform further includes: 
a data store configured to store the app, the environment, or the app and the environment (Bendelac et al. element 150); 
a remote communication module that is communicatively connected to the remote platform portal and configured for communication with the target computing system (Bendelac et al. Fig. 1 element 140 and network 110).
	Bendelac et al. lacks explicitly 
a remote app management module configured to support management of the app; 
a remote app development module configured to support app development; 
a remote platform portal configured to support management of at least one target computing system, environment, app, user, respectively, or any combination thereof, wherein48 the remote platform portal is communicatively connected to the remote app management module, the remote app development module, and the data store; and 
Ghosh et al. teaches
a remote app management module configured to support management of the app (Ghosh et al. [0032] teaches the Deployment manager 208 managing deployment of the app to test environment or production environment as illustrated in ; 
a remote app development module configured to support app development (Ghosh et al. [0036] teaches a service management tool 220 that may provide various issues that are open regarding building an app as illustrated in Fig. 2 which therefore, supports app development. Where the Service management tool may be part of Application management platform 102 [0028] as illustrated in Fig. 1); 
a remote platform portal configured to support management of at least one target computing system, environment, app, user (Ghosh et al. Fig. 1 teaches a Dashboard 104 including User management 108 as part of the Application management platform 102), respectively, or any combination thereof, wherein48 the remote platform portal is communicatively connected to the remote app management module, the remote app development module, and the data store (Fig. 2 illustrates The dashboard 104 connected to the Service management tool, Deployment Manager 208 and backlog 222 which is connected to source repository 204); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bendelac et al. to incorporate the teachings of Ghosh et al. to “a remote app management module configured to support management of the app; a remote app development module configured to support app development; a remote platform portal configured to support management of at least one target computing system, environment, app, user, respectively, or any combination thereof, wherein48 the remote platform portal is communicatively connected to the remote app management module, the remote app development module, and the data store; 

Regarding claim 16, it’s directed to a non-transitory computer readable storage medium having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 5, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendelac et al. (US 2017/0262266 A1) in view of ASWATHANARAYANA et al. (US 2017/0041189 A1).

Regarding claim 5, Bendelac et al. discloses The computer-implemented method of claim 1, further comprising: 
Bendelac et al. lacks explicitly 
sending a trigger message from the remote app management platform to the target computing system, such that preparing use of the app is triggered, the preparing including: 
causing the target computing system to retrieve, from the remote app management platform, information about a target set-up of the target computing system; and 
causing the target computing system to set up the target computing system according to the target set-up.
ASWATHANARAYANA et al. teaches
sending a trigger message from the remote app management platform to the target computing system, such that preparing use of the app is triggered, the preparing including (ASWATHANARAYANA et al. [0035] teaches triggering the provisioning to target platform which includes retrieving the relevant data for the target platform): 
causing the target computing system to retrieve, from the remote app management platform, information about a target set-up of the target computing system ([0035] teaches retrieving the relevant target platform artifacts for provisioning the target platform); and 
causing the target computing system to set up the target computing system according to the target set-up ([0035] teaches validating that the target platform artifact was uploaded correctly on the target platform with correct access rights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bendelac et al. to incorporate the teachings of ASWATHANARAYANA et al.to “sending a trigger message from the remote app management platform to the target computing system, such that preparing use of the app is triggered, the preparing including: causing the target computing system to retrieve, from the remote app management platform, information about a target set-up of the target computing system; and causing the target computing system 

Regarding claim 9, The computer-implemented method of claim 5, further comprising causing the target computing system to automatically complete the preparation of the use of the app (Bendelac et al. [0043] discloses automatically, without human intervention. Implement and configure mechanisms for the models to communicate with one another. [0045] discloses automatically creating an MTA model which includes a deployment descriptor that defines relationship and resources required in an MTA deployment. Where this allows the deployment artifacts to the one or more target platforms and the implementation of the dependencies in the MTA model and deployment descriptor).

Regarding claim 19, it’s directed to a non-transitory computer readable storage medium having similar limitations cited in claim 5. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendelac et al. (US 2017/0262266 A1) in view of ASWATHANARAYANA et al. (US 2017/0041189 A1) and further in view of Viana et al. (US 2020/0073649 A1).

Regarding claim 6, Bendelac et al. in view of ASWATHANARAYANA et al. combination teach The computer-implemented method of claim 5, 
wherein the target set-up further includes at least one software container for use of the app in the environment on the target computing system (Bendelac et al. [0054] discloses deploying the MTA model to containers within an environment), and 
the combination lacks
wherein the method further comprises causing the target computing system to provide the software container and to install the app in the software container
Viana et al. teaches
wherein the method further comprises causing the target computing system to provide the software container and to install the app in the software container (Viana et al. [0029]-[0030] teaches each target container with its corresponding app, configuration and OS installed as illustrated in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Viana et al. to “wherein the method further comprises causing the target computing system to provide the software container and to install the app in the software container” in order to increase portability of the platform, allow for consistent operation, and increase platform efficiency.

Regarding claim 7, The computer-implemented method of claim 5, wherein the target set-up further includes at least a communication module configured for communication with the remote app management platform (Bendelac et al. [0031] interface 144 and network 110 as illustrated in Fig. 1), an operation module configured for using apps (Bendelac et al. [0025] discloses the application server 136 , 47 
wherein the operation module is communicatively connected to the communication module and to the template repository (Bendelac et al. [0025] discloses the application server 136 executing using one or more application artifacts 132 which would means the connection with interface 144 connected to network 110 along with a database that contains the one or more artifacts).
Bendelac et al. lacks explicitly 
and a template repository configured for storing image templates required for building software containers
Viana et al. teaches
and a template repository configured for storing image templates required for building software containers (Viana et al. [0044] teaches base images for configuring containers stored in repository), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Viana et al. to “and a template repository configured for storing image templates required for building software containers” in order to efficiently configure containers in an error free manner (Viana et al. advantage).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendelac et al. (US 2017/0262266 A1) in view of ASWATHANARAYANA et al. (US 2017/0041189 A1) and further in view of Yu et al. (US 2020/0175208 A1).

Regarding claim 8, the combination teaches The computer-implemented method of claim 5, 
the combination lacks explicitly
further comprising causing the target computing system to only start the preparation when the trigger message received from the remote app management platform is a valid trigger message.
Yu et al. teaches
further comprising causing the target computing system to only start the preparation when the trigger message received from the remote app management platform is a valid trigger message (Yu et al. [0331] teaches that the process may only execute after the application certificate has been validated and the determination of validation application initiation input corresponds to valid user code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Yu et al. to “causing the target computing system to only start the preparation when the trigger message received from the remote app management platform is a valid trigger message” in order to prevent cyber attacks and potential hackers from accessing the system. This further prevents an overall halt or corruption to the system if the system is hacked.


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendelac et al. (US 2017/0262266 A1) in view of Broom et al. (US 2015/0032587 A1).

Regarding claim 12, Bendelac et al. discloses The computer-implemented method of claim 1, further comprising: 
Bendelac et al. lacks explicitly
receiving, from the user, information about rights of at least one first further user for accessing the app for a given purpose, the given purpose including developing, using, administering, managing the app, or any combination thereof; and 
granting access to the app for the given purpose only to the at least one first further user having suitable access rights.
Broom et al. teaches
receiving, from the user, information about rights of at least one first further user for accessing the app for a given purpose, the given purpose including developing, using, administering, managing the app, or any combination thereof (Broom et al. [0072]-[0073] teaches giving permission to access items of software that may be tier specific which dictates they type of access and editing permissions); and 
granting access to the app for the given purpose only to the at least one first further user having suitable access rights ([0073] teaches based on the permission to access, a user may view or may not view an item, a user may edit or not edit etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the 

Regarding claim 13, The computer-implemented method of claim 12, further comprising: 
receiving, from the user, information about rights of at least one second further user for accessing the remote computing platform, the target computing system, the environment, or any combination thereof (Broom et al. [0072]-[0073] teaches giving permission to access items of software that may be tier specific which dictates they type of access and editing permissions. Where Fig. 1 illustrates user definitions 160 to include 162a, 162b and 162c); and 
granting access to the remote computing platform, the target computing system, the environment, or any combination thereof, only to the at least one second further user having suitable access rights  ([0073] teaches based on the permission to access, a user may view or may not view an item, a user may edit or not edit etc).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        	
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193